Case: 2:20-cv-01064-ALM-KAJ Doc #: 102 Filed: 04/06/21 Page: 1 of 11 PAGEID #: 654




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 PHILIP CHARVAT, individually, and on                     Case No. 2:20-cv-01064-ALM-KAJ
 behalf of all others similarly situated,
                                                          Judge Algenon L. Marbley
        Plaintiff,                                        Magistrate Judge Kimberly A. Jolson

 v.

 TOMORROW ENERGY, INC., et. al.

        Defendants.


      REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE UNDER SEAL BY
            DEFENDANTS VESTRA ENERGY, INC. AND SEAN GROVE


       Pursuant to the Court’s order for a reply on an expedited basis [Doc. No. 97], Defendants

Vestra Energy, Inc. and Sean Grove (collectively, the “Vestra Defendants”) submit the following

reply in support of their Motion to Seal [Doc. No. 92].

       A.      The Vestra Defendants Provided Justification for Sealing, But It Appears
               Tomorrow Energy Has No Argument for a Seal.

       The Vestra Defendants’ Motion to Seal acknowledged that there is a “heavy” burden when

attempting to overcome the presumption of open access to court documents. See Lucid Health,

Inc. v. Premier Imaging Ventures, LLC, No. 2:20-CV-1055, 2021 U.S. Dist. LEXIS 7219, at *3 (S.D.

Ohio Jan. 14, 2021) (Jolson, M.J.) (quotation omitted). The Vestra Defendants also acknowledged

that they cannot meet that heavy burden alone, which was why the Vestra Defendants made what

little argument they could and asked this Court to provide Defendant Tomorrow Energy, Inc.

(“Tomorrow Energy”) an opportunity to weigh in. Indeed, Tomorrow Energy was the party claiming

confidentiality, and thus the Vestra Defendants had to defer to Tomorrow Energy to explain “how its




                                                1
Case: 2:20-cv-01064-ALM-KAJ Doc #: 102 Filed: 04/06/21 Page: 2 of 11 PAGEID #: 655




interest [in confidentiality] outweighs the public’s right of access to court proceedings” to justify

sealing. See Charvat v. EchoStar Satellite, LLC, 269 F.R.D. 654, 656 (S.D. Ohio 2010) (analyzing

similar situation involving motion to unseal exhibits and Fed. R. Civ. P. 26). Tomorrow Energy had

the opportunity to justify sealing, but it appears Tomorrow Energy used that opportunity to criticize

the Vestra Defendants instead.

        To be clear, the Vestra Defendants do not stand in opposition with Tomorrow Energy with

respect to sealing the spreadsheet at issue. It was for that reason that the Vestra Defendants contacted

Tomorrow Energy to confirm that Tomorrow Energy would not oppose a Motion for Leave. See S.D.

Ohio Civ. R. 7.3 (“A party filing any other type of motion to which other parties might reasonably be

expected to give their consent” should consult with the other party.). Indeed, there was no reason for

Tomorrow Energy to oppose the Motion for Leave – Tomorrow Energy marked the document

confidential pursuant to the protective order [Doc. No. 110-3 at p. 5, Page ID# 651], and in light of

the designation, the Vestra Defendants would file for leave just as the protective order contemplated.

But rather than provide consent to that straight-forward matter, Tomorrow Energy apparently hinged

consent on the nature of the dispositive motion and how the spreadsheet would be used. [See H.

Brown Email (Mar. 30, 2021), Doc. No. 100-3, Page ID# 650–651; see also id., Page ID# 648 (H.

Brown questioning why the spreadsheet would be used rather than addressing whether Tomorrow

Energy would oppose a motion for leave.] Respectfully, Tomorrow Energy cannot force the Vestra

Defendants to divulge its legal strategy while simultaneously demanding, as Tomorrow Energy did

in its brief to this Court [Doc. No. 100], that Tomorrow Energy dictate how and when its documents

may be used. The spreadsheet and information therein is either confidential or not, and it either meets

the requirements for sealing or it does not.




                                                   2
Case: 2:20-cv-01064-ALM-KAJ Doc #: 102 Filed: 04/06/21 Page: 3 of 11 PAGEID #: 656




        Although the Vestra Defendants and Tomorrow Energy appear to agree that the spreadsheet

should be sealed in light of the confidentiality designation under the protective order (at least, the

Vestra Defendants believe that to be Tomorrow Energy’s position), the Vestra Defendants recognize

that they also have an obligation to provide the Court with an assessment of their understanding of

the law. For instance, the Vestra Defendants fully acknowledge that citing to a protective order, as

Tomorrow Energy has done here, is not a sufficient basis to seal documents. See, e.g., Comer v.

McCracken Cty. Det. Ctr., No. 5:18-CV-00020, 2019 U.S. Dist. LEXIS 26445, at *7 (W.D. Ky. Feb.

19, 2019) (“That the documents are covered by a ‘mere protective order’ or have been designated as

confidential by a party is not sufficient reason to seal them from the public after the parties placed the

documents in the judicial record.”); Knight v. Provident Life & Acc. Ins. Co., No. 3-12-1226, 2013

U.S. Dist. LEXIS 101408, at *2 (M.D. Tenn. July 17, 2013) (“The fact that information is subject

to a protective order is not sufficient justification, in and of itself, to make a filing under seal . . .

.”). The local rules make that point clear. See S.D. Ohio Civ. R. 5.2.1(a) (allowing sealing only

“for good cause shown”).

        As another example, the Vestra Defendants acknowledge that when evidence is used to justify

dismissal, as is the case for the information at issue here, the public is “entitled” to assess the merits

of the Court’s decision because the public has an interest in “ascertaining what evidence and records

the District Court . . . relied upon in reaching [its] decision[].” Shane Group, Inc. v. Blue Cross Blue

Shield, 825 F.3d 299, 305 (6th Cir. 2016) (quotation omitted). While the Vestra Defendants certainly

wish the law to be different so that its burden to obtain a seal is easier to overcome, the Vestra

Defendants can only state the law as they understand it.

        With that said, the Vestra Defendants ask the Court to seal the spreadsheet and to consider

whether the Vestra Defendants’ Motion [Doc. No. 92] and Tomorrow Energy’s brief [Doc. No. 100]




                                                    3
Case: 2:20-cv-01064-ALM-KAJ Doc #: 102 Filed: 04/06/21 Page: 4 of 11 PAGEID #: 657




provide the “reasons and legal citations” necessary to justify sealing. See Shane Group, Inc., 825

F.3d at 305–06 (quotation omitted). The Vestra Defendants cannot carry Tomorrow Energy’s

water.    Tomorrow Energy had the opportunity to cite case law and provide argument to

demonstrate that sealing was appropriate, and if Tomorrow Energy squandered that opportunity

because Tomorrow Energy instead wanted to cast stones at the Vestra Defendants, then so be it.

         B.     The Vestra Defendants Disagree with Tomorrow Energy’s Other Positions.

         This Court invited Tomorrow Energy to submit a brief “in support of sealing.” [Notation

Order, Doc. No. 94.] Rather than file a brief in support of sealing, Tomorrow Energy used the

Court’s invitation to criticize the Vestra Defendants and to request sanctions. The Vestra

Defendants have no interest in wasting this Court’s time and their own legal expenses with a

discussion of points irrelevant to whether the information at issue can be sealed under law in the

Sixth Circuit. The Vestra Defendants therefore provide a very cursory response below.

                1.     The characterization of “settlement communications” is inaccurate.

         Tomorrow Energy suggests that the spreadsheet was provided “with the understanding that

it would be used for settlement discussions, not so that information from it could be made public

in a court filing.” [Tomorrow Energy Br. at p. 5, Doc. No. 100, Page ID# 634.] The record does

not support this position.

         First, the spreadsheet was provided in response to a demand for supplementation of past

discovery responses from Tomorrow Energy. The demand came through an email from the

undersigned, and that email never mentions settlement. Rather than reference settlement, the

demand referenced an allegation in Tomorrow Energy’s Crossclaim related to Tomorrow Energy’s

claim for damages, which included a demand for reimbursement from the Vestra Defendants of

the settlement amount paid to Plaintiff. The demand for supplementation also referenced two




                                                4
Case: 2:20-cv-01064-ALM-KAJ Doc #: 102 Filed: 04/06/21 Page: 5 of 11 PAGEID #: 658




discovery requests that should have resulted in Tomorrow Energy’s supplementation of

information. [See Doc. No. 100-3, ECF Page 6 of 7, Page ID# 652 (J. Burns email (Mar. 12, 2021)

requesting information in support of counterclaim and referencing two discover requests).] The

email chain references discovery requests and supplementation – not settlement.

       Second, the fact that Tomorrow Energy apparently believes that it need not supplement its

discovery responses after the discovery cut-off is alarming. Tomorrow Energy filed a Crossclaim

against the Vestra Defendants demanding payment of whatever future settlement amount

Tomorrow Energy paid to Plaintiff. [Countercla. ¶ 48, Doc. No. 34, Page ID# 226.] Apparently,

that settlement did not materialize until after the discovery cut-off of January 18, 2021. [See Order,

Doc. No. 47 (providing January 18, 2021 as discovery deadline); Notice of Settlement, Doc. No.

13, Page ID# 539 (stating that on January 13, 2021, a settlement agreement was reached “in

principle”); Joint Status Report at 2, Doc. No. 78, Page ID# 542 (stating that as of January 20,

2021, Tomorrow Energy and Plaintiff did not anticipate filing a stipulation of dismissal until

February 14, 2021).] As soon as Tomorrow Energy had information about that settlement, it was

under an affirmative obligation to supplement its past discovery responses rather than wait for the

Vestra Defendants to issue that demand or worse, to wait until trial and surprise the Vestra

Defendants with the amount. See Fed. R. Civ. P. 26(e). The fact that the discovery deadline passed

is immaterial. See, e.g., Bosley v. Velasco, No. 1:14-CV-00049, 2016 U.S. Dist. LEXIS 154340,

at *5 (E.D. Cal. Nov. 7, 2016) (“Rule 26(e) places litigants under an affirmative duty to supplement

non-deposition discovery responses, even after the discovery cut-off date.”); Francis v. AIT

Laboratories, No. 1:07-CV-0626, 2008 U.S. Dist. LEXIS 49015, at *3 (S.D. Ind. June 26, 2008

(“Nowhere in [Fed. R. Civ. P. 26(e)] is it stated or implied that the obligation to supplement cease

with the passage of the discovery deadline.”).




                                                  5
Case: 2:20-cv-01064-ALM-KAJ Doc #: 102 Filed: 04/06/21 Page: 6 of 11 PAGEID #: 659




        Third, even if the spreadsheet and related email communication were settlement

communications (they are not), Tomorrow Energy cannot use settlement as both a shield and a

sword. Tomorrow Energy cannot both produce information supporting one of its claims against

the Vestra Defendants, all while dictating the terms on which that information can be used. In

other words, Tomorrow Energy cannot both assert a claim for damages that includes the settlement

amount, all while also claiming that Tomorrow Energy can dictate when, how, and if the Vestra

Defendants can use Tomorrow Energy’s settlement amount.1 Tomorrow Energy made the claim,

which made the settlement discoverable, and thus Tomorrow Energy cannot now claim that it can

dictate how other parties engage in their defense with that discoverable information.

                 2.       It appears Tomorrow Energy concedes the settlement amount is not
                          confidential.

        Tomorrow Energy has not produced a copy of its settlement agreement, even though the

Vestra Defendants maintain that the agreement is responsive and accessible in discovery.

Consequently, the Vestra Defendants cannot dispute Tomorrow Energy’s position regarding the

contents of the agreement. In light of that limitation, the Vestra Defendants offer the following

observations.

        First, the premise of Tomorrow Energy’s criticism and the corresponding request for

sanctions is that the settlement amount is confidential. However, Tomorrow Energy conceded that

whatever agreement Tomorrow Energy entered into with Plaintiff permitted disclosure of that

amount. [See Tomorrow Energy Br. at p. 7, Doc. No. 100, Page ID# 636 (stating the settlement



  1
    Of course, if the spreadsheet was indeed part of a settlement communication, is it unclear why Tomorrow Energy
filed a copy of the entire email chain regarding that spreadsheet to its brief. [Doc. No. 100-3.] Tomorrow Energy
cannot both claim settlement privilege all while using those same communications freely based on its own terms. Of
course, the Vestra Defendants continue to maintain that the existence of the settlement and the settlement value are
not privileged, and Tomorrow Energy has still failed to timely supplement its past discovery productions, which
includes a copy of the settlement agreement referenced in Tomorrow Energy’s brief.



                                                         6
Case: 2:20-cv-01064-ALM-KAJ Doc #: 102 Filed: 04/06/21 Page: 7 of 11 PAGEID #: 660




agreement “authorized Tomorrow Energy [to] disclose the monetary term [of the agreement] in

connection with its cross-claims against the Vestra Parties only . . . .” (quotation omitted,

alternation supplied).] The Vestra Defendants are not parties to whatever agreement Tomorrow

Energy has with Plaintiff. More importantly, there is a serious question about whether the

settlement amount is actually confidential in light of the parties’ (apparent) agreement that the

amount could be disclosed.

        Second, it appears that Tomorrow Energy is claiming confidentiality, but only when

confidentiality advances Tomorrow Energy’s own objectives. For instance, Tomorrow Energy

takes issue with disclosing the settlement amount, but Tomorrow Energy is free to disclose it so

long as it advances its Crossclaims against the Vestra Defendants. [Id.] As another example,

Tomorrow Energy argues that the non-monetary terms of its settlement agreement with Plaintiff

are confidential, but yet Tomorrow Energy had no problem divulging a non-monetary term in its

brief while asking the Court to take corrective action. [Id. at p. 7, Page ID# 636 (disclosing non-

monetary term regarding disclosing settlement amount).]

        Tomorrow Energy cannot have it both ways. The information is either confidential, or it

is not. Of course, the Vestra Defendants acknowledge that whether the information is confidential

is not, on its own, justification for sealing within the Sixth Circuit.

                3.      The Vestra Defendants do not support Tomorrow Energy’s position
                        that an in camera statement is appropriate.

        Tomorrow Energy urges the Court to take “corrective action,” which apparently includes

allowing Tomorrow Energy to provide the full amount of the settlement “to the Court during an in

camera hearing.” [Id. at p. 6, Doc. No. 100, Page ID# 635.] But Tomorrow Energy fails to explain

how this Court can shield the settlement amount from public view by holding an in camera hearing,

all while Tomorrow Energy provides little (if any) argument to support sealing the settlement value



                                                   7
Case: 2:20-cv-01064-ALM-KAJ Doc #: 102 Filed: 04/06/21 Page: 8 of 11 PAGEID #: 661




in the spreadsheet. In fact, if Tomorrow Energy met the “heavy” burden to justify sealing the

spreadsheet, there is no need for an in camera hearing (which also restricts public access to

information) to obtain the same information.

               4.      The motion to dismiss need not be placed under seal, though the Vestra
                       Defendants do not oppose the Court placing the motion under a
                       temporary seal until this Court decides the Motion to Seal.

       Tomorrow Energy argues that the Vestra Defendants’ motion to dismiss [Doc. No. 93]

should have been filed under seal. [Tomorrow Energy Br. at p. 6, Doc. No. 100, Page ID# 635.]

To the extent the Court believes it necessary, the Vestra Defendants do not oppose the Court

placing that motion under a temporary seal until the Court evaluates whether sealing is appropriate.

Of course, Tomorrow Energy’s argument misses the point. First, the motion to dismiss does not

reveal confidential information as noted above. Second, the motion to dismiss does not reveal the

settlement amount, though Tomorrow Energy’s brief apparently publicly stipulates to and

confirms the essence of the amount, thereby resolving any doubt about the nature of Tomorrow

Energy’s settlement. Third, Tomorrow Energy failed to explain why the motion to dismiss can be

sealed under Sixth Circuit precedent, which as noted above, requires parties to “analyze in detail,

document by document, the proprietary of secrecy, providing reasons and legal citations.” Lucid

Health, Inc., 2021 U.S. Dist. LEXIS 7219, at *3–4 (quotation omitted).

               5.      Sanctions are inappropriate.

       Tomorrow Energy asked this Court to order the Vestra Defendants to “reimburse

Tomorrow Energy in the amount of $2,170.00 for its legal fees in having to brief this issue . . . .”

[Tomorrow Energy Br. at p. 8, Doc. No. 100, Page ID# 637.] Tomorrow Energy’s request should

be overruled for several reasons.




                                                 8
Case: 2:20-cv-01064-ALM-KAJ Doc #: 102 Filed: 04/06/21 Page: 9 of 11 PAGEID #: 662




       First, and perhaps most importantly, the “brief” that Tomorrow Energy filed (which

Tomorrow Energy asks this Court to force the Vestra Defendants to pay for) was at the Vestra

Defendants’ invitation so that Tomorrow Energy had an opportunity to justify why a seal was

appropriate. Tomorrow Energy’s brief was supposed to focus on why sealing was appropriate.

[Notation Order, Doc. No. 94 (allowing Tomorrow Energy to file a “brief in support of sealing”).]

The fact that Tomorrow Energy spent $2,170 without addressing that focus should not justify a

shift of legal expenses.

       Second, it appears that Tomorrow Energy has taken the position that a sanction is warranted

because the Vestra Defendants should have negotiated strategy with Tomorrow Energy to avoid

filing the spreadsheet under seal. Tomorrow Energy represented that “it would have been able to

reach a compromise which allowed the Vestra Parties to bring their motion to dismiss while

protecting the confidentiality of the information” had the Vestra Defendants divulged their legal

strategy and worked with Tomorrow Energy before filing. [Tomorrow Energy Br. at p. 5, Doc.

No. 100, Page ID# 634.] Tomorrow Energy’s position, however, is one of control. Tomorrow

Energy cannot both produce information in discovery (in support of its own claim for damages)

while simultaneously dictating how and when that information can be used.

       In sum, Tomorrow Energy had the opportunity to justify why sealing the settlement

information was appropriate. Tomorrow Energy failed to cite to legal authority, other than by

disputing the use of a case example provided by the Vestra Defendants. The Vestra Defendants

hoped Tomorrow Energy would provide additional justification for sealing, but instead, it appears

Tomorrow Energy balked at that opportunity. At the same time, Tomorrow Energy asks this Court

to sanction the Vestra Defendants for even asking this Court to allow Tomorrow Energy to justify

sealing. The request is a study in irony, to say the least.




                                                  9
Case: 2:20-cv-01064-ALM-KAJ Doc #: 102 Filed: 04/06/21 Page: 10 of 11 PAGEID #: 663




        This Court should overrule Tomorrow Energy’s request for sanctions and instead,

 determine whether Tomorrow Energy met its burden to justify sealing of the requested

 information.

        C.      Conclusion

        The Vestra Defendants can only do so much to have this Court seal the information at issue.

 Tomorrow Energy had the opportunity to engage in the necessary balancing test, together with the

 obligation to provide legal citations and argument for why sealing was appropriate. The matter is

 now before the Court to determine whether Tomorrow Energy met the “heavy burden to overcome

 the strong presumption in favor of openness to court records,” which this Court recognized in its

 prior Notation Order. [Doc. No. 94.]

                                                     Respectfully submitted,

                                                     /s/ Justin M. Burns
                                                     Karen S. Hockstad (0061308)
                                                     Justin M. Burns (0093686)
                                                     DINSMORE & SHOHL LLP
                                                     191 W. Nationwide Blvd., Suite 300
                                                     Columbus, Ohio 43215
                                                     Tel: (614) 628-6980
                                                     Fax: (614) 628-6890
                                                     Email: karen.hockstad@dinsmore.com
                                                            Justin.burns@dinsmore.com

                                                     Attorneys for Defendants Vestra Energy,
                                                     Inc. and Sean Grove




                                                10
Case: 2:20-cv-01064-ALM-KAJ Doc #: 102 Filed: 04/06/21 Page: 11 of 11 PAGEID #: 664




                                  CERTIFICATE OF SERVICE

        I certify on April 6, 2021, I presented the foregoing pleading to the Clerk of the Court for

 filing and uploading to the CM/ECF system, which will send notification of the filing to all counsel

 of record.


                                                      /s/ Justin M. Burns
                                                      Justin M. Burns (0093686)




                                                 11
